Citation Nr: 0801368	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-21 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Propriety of the finding the veteran was a fugitive felon 
resulting in the termination of nonservice-connected 
disability pension payments as of March 3, 2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran requested a hearing at the RO in regard to the 
issue on appeal.  He was scheduled for a hearing in September 
2005 and provided notice of the hearing date in July 2005.  
The veteran failed to appear for the hearing. 


FINDINGS OF FACT

1.  The veteran was granted entitlement to nonservice-
connected disability pension benefits by way of a Board 
decision dated in June 1994.  

2.  The RO implemented the Board's decision with an effective 
date from December 5, 1989.

3.  The veteran's pension benefits were terminated on two 
occasions due to periods of incarceration.

4.  The veteran was released from his last period of 
incarceration on March 3, 2002.  His pension benefits were 
re-established at that time.

5.  The RO received notice of an outstanding warrant for the 
veteran in October 2002.  The warrant was outstanding from 
June 1987.

6.  The veteran's nonservice-connected disability pension 
benefits were terminated, due to the RO's determination of 
his status as a fugitive felon, as of March 3, 2002, in 
October 2003.

7.  The evidence of record does not establish that the 
veteran met the definition of a fugitive felon.


CONCLUSION OF LAW

The veteran was not a fugitive felon and the termination of 
his nonservice-connected disability pension was not proper.  
38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.666(e) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from December 1972 to 
December 1975.  He initially submitted a claim for VA 
disability compensation benefits in December 1976.  He was 
residing in Alabama at that time.  

The veteran was granted service connection for a fracture of 
the proximal shaft of the right fibula, old, healed in March 
1977.  He was given a noncompensable disability rating.

The veteran's claims folder was transferred to the RO in 
Buffalo, New York, in November 1981.  The claims folder was 
then transferred to the RO in Los Angeles, California, in 
August 1985.  It was later transferred to RO in Montgomery in 
July 1988.

The veteran submitted a claim for entitlement to a 
nonservice-connected disability pension that was received on 
December 5, 1989.  He was living in Alabama at the time.

Associated with the claims folder are private medical records 
from C. G. Webb, M.D., of Los Angeles, for the period from 
January 1987 to November 1987.  The records make clear that 
the veteran injured his back on his job in 1986.  The veteran 
was working for a construction company in Los Angeles at the 
time of his injury.

The veteran's claim was denied initially; however, he 
perfected an appeal.  The Board granted the veteran's claim 
for nonservice-connected disability pension benefits by way 
of a decision dated in June 1994.  The RO issued a rating 
decision to implement the action in July 1994.  The effective 
date for the grant of benefits was established as December 5, 
1989.  However, there were a number of significant items of 
evidence developed during the claim.  

Associated with the claims folder are treatment records from 
Southwest Alabama Mental Health Center for the period from 
July 1988 to February 1989.  A July 1988 intake assessment 
noted that the veteran was evaluated at the request of a 
local judge.  The veteran was in jail for stabbing his 
brother.  The veteran was diagnosed with chronic paranoid 
schizophrenia.  An evaluation from October 1988 noted that 
the veteran denied any prison history but that he admitted to 
having been arrested in the past for fighting and drinking.  

The Board notes that there are several VA hospital summaries 
regarding inpatient psychiatric treatment for the veteran 
beginning in December 1976.  He was given a diagnosis of 
schizophrenia.  He was given the same diagnoses for periods 
of hospitalization in July 1988, March 1989, and December 
1989.  

The veteran submitted a statement, during the pendency of his 
pension claim, wherein he advised that he was incarcerated in 
a prison in Alabama since February 1991.  The veteran 
submitted the statement in December 1991.  He provided the 
information on his status because he had received notice to 
report for an examination and he stated that he could not 
report for the appointment.

There are two Report of Contact forms in the record, dated in 
April and September 1993, respectively.  They both noted that 
the veteran was still incarcerated and had an expected 
release date of December 1995.

In light of the grant of disability pension benefits, the 
veteran was asked to provide financial information for the 
years from 1990 to 1994.  He responded in August 1994 that he 
had been awarded Social Security Administration (SSA) 
benefits but he had been overpaid as a result of a lump sum 
from a workers' compensation claim.  The RO informed the 
veteran that his family income exceeded allowable limits for 
the payment of pension benefits in September 1994.

There is a Report of Contact, dated October 24, 1994, wherein 
the veteran reported a change of address.  He reported that 
he was incarcerated and had been for approximately six 
months.  The veteran later submitted a statement in November 
1994 and said he had been incarcerated since January 7, 1990.

The RO received confirmation from the correctional facility 
that the veteran committed his offense in November 1989.  He 
was committed, following his conviction, on June 21, 1990.  
His scheduled release date was in November 2005.  

The RO wrote to the veteran to inform him that his disability 
pension benefits were terminated, due to his incarceration, 
in March 1995.  The RO noted the date of confinement in June 
1990 and advised that the termination date was the 61st date 
after confinement, or August 21, 1990.

The veteran submitted a statement, with attachments, in 
December 1995.  He said that he had been released from 
custody and asked that his pension benefits be started.  He 
included a copy of an April 1995 documents that showed his 
original sentencing date and that the sentence was suspended 
with the veteran being placed on probation for five years.  
The veteran violated his probation, an arrest warrant was 
issued in December 1990 and the probation was revoked January 
11, 1991.  The veteran was to serve the full sentence of 15 
years.  The veteran also included a copy of a Receipt of 
Released Convict, dated December 19, 1995.  This document 
noted his date of commitment as January 11, 1991, and the 
date of release as December 19, 1995.  

The RO approved the award of pension benefits for the veteran 
in February 1996.  The award was for the veteran only and 
based on his report of no countable income.  The veteran's 
spouse and three children were added to his award in May 
1997.

The RO received information that the veteran's family was in 
receipt of SSA benefits that had not been reported.  The RO 
notified the veteran that it was proposed to reduce his 
benefits and that he had 60 days to respond.  The veteran did 
not respond and the RO issued notice that the reduction was 
now effective in September 1998.

Associated with the claims folder is a Report of Contact, 
dated September 15, 1998, that noted information from the SSA 
showed the veteran to be incarcerated.  He was convicted of a 
felony on December 8, 1997, and sentenced to 15 years.  

The RO wrote to the veteran at the correctional facility in 
September 1998.  He was advised that it was proposed to 
terminate his pension benefits after the 61st day of his 
incarceration.  The veteran did not respond.  The RO 
terminated the veteran's benefits in December 1998, effective 
from February 7, 1998.

The veteran submitted evidence of his release from 
incarceration in March 2002.  He provided a Receipt of 
Released Convict, dated March 3, 2002.  The form noted that 
the veteran was committed on December 8, 1997, and released 
on March 3, 2002.  He asked that his VA pension benefits be 
reinstated immediately.  

The RO reinstated the veteran's benefits in June 2002.  The 
effective date was March 3, 2002.  The veteran's award 
included himself and two children.

The veteran submitted a statement in response to a waiver 
issue in November 2002.  He attached an Alabama Department of 
Corrections Inmate Summary as of February 4, 2002.  The 
summary provided details of the veteran's recent 
incarceration as well as information from prior periods of 
incarceration to include accumulated good time.  One section 
for the form was for detainer warrants.  The form reported 
that there were no current detainer warrant records.  

The RO received notice of an outstanding warrant for the 
veteran from the VA Office of the Inspector General (OIG) in 
October 2002.  The warrant was issued by the Los Angeles 
County Sheriff's Office, Whittier, California, in June 1987.  

The RO wrote to the veteran proposing to terminate his 
pension benefits in July 2003.  The proposed termination was 
based on a finding that the outstanding warrant was evidence 
of the veteran being a fugitive felon.  The veteran did not 
respond to the RO's letter.  The veteran's pension benefits 
were terminated in October 2003.  

The veteran disagreed with the termination of benefits in 
August 2004.  He asked that VA send him proof that he was a 
fugitive felon.  He said he, and his country veteran's 
service office, had called to Los Angeles on a number of 
occasions.  He said they were told there was no record of the 
incident.  The veteran said he had been incarcerated twice in 
a state prison since 1987.  He stated that if he was 
considered to be a fugitive felon, or there was an 
outstanding warrant, he would not have been released from 
prison.  

Associated with the claims folder is a Report of Contact, 
dated May 23, 2007.  The report notes that it was confirmed 
with the Los Angeles Sheriff's Office that the veteran's 
warrant was still active.

II.  Analysis

A veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  See 38 U.S.C.A. § 5313B (West 2002).  The 
implementing regulation, 38 C.F.R. § 3.666(e), provides: 

Fugitive Felons:  

(1)	Pension is not payable on behalf of a veteran for 
any period during which he or she is a fugitive felon.  
Pension or death pension is not payable on behalf of a 
dependent of a veteran for any period during which the 
veteran or the dependent is a fugitive felon.  

(2)	For purposes of this section, the term fugitive 
felon means a person who is a fugitive by reason of:  
(i) Fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an 
attempt to commit an offense, which is a felony under 
the laws of the place from which the person flees; or 
(ii) Violating a condition of probation or parole 
imposed for commission of a felony under the Federal or 
State law.  

(3)	For purposes of paragraph (e) of this section, the 
term felony includes a high misdemeanor under the laws 
of a State which characterizes as high misdemeanors 
offenses that would be felony offenses under Federal 
law.  

(4)	For purposes of paragraph (e) of this section, the 
term dependent means a spouse, surviving spouse, child, 
or dependent parent of a veteran.  

38 C.F.R. § 3.666(e) (2007).

While the term fugitive is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th 
Ed. 2004) defines "fugitive" as a person who flees or 
escapes; a refugee; or as a criminal suspect or a witness in 
a criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or by 
hiding.  

[In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after  Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the Social Security Administration and food stamps from the 
Department of Agriculture.  VAOPGCPREC 7-2002.  It was noted 
that Public Law No. 104-193 'was designed to cut off the 
means of support that allows fugitive felons to continue to 
flee.'  Id.   The Social Security Administration's (SSA) 
fugitive felon provision is essentially identical to the VA 
provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).]

As the veteran was not convicted of a felony in this matter, 
and has not violated the conditions of a parole or probation, 
the only definition of fugitive felon that may apply in this 
case is the one providing that a fugitive felon is a person 
"fleeing to avoid prosecution" for an offense or an attempt 
to commit an offense which is a felony under the laws under 
the place from which the person flees.  Both the controlling 
statute and the regulation specifically include the 
intentional act of "fleeing to avoid prosecution" as a 
condition of finding fugitive felon status.  As alluded to 
above, flight or hiding is also necessary to meet the legal 
definition of fugitive.  See Blacks, supra.

To engage in an intentional act of fleeing from prosecution, 
the veteran would first have to know that he was facing 
prosecution.  When the warrant was issued, the evidence of 
record appears to place him in the Los Angeles area.  There 
is no evidence of record to show that the warrant was served 
on him, that there was an attempt to serve it on him, or that 
he was otherwise notified of it prior to July 2003.  

The veteran was hospitalized several times for schizophrenia 
in 1988 and 1989 and diagnosed with schizophrenia as part of 
a court-ordered screening in July 1988.  It is likely he was 
unaware of any outstanding warrants from June 1987.  
Moreover, the evidence shows that the veteran was imprisoned, 
at least twice, from 1990 to 1995 and from 1997 to 2002.  The 
veteran submitted evidence from his second period of 
imprisonment that said there were no pending detainer 
warrants.

Although the veteran has said that he, and his 
representative, made calls to obtain information on the 
warrant, there is no documentation of those efforts other 
than the veteran's statements.  Despite his contention that 
he was told there was no record of the incident, the RO was 
able to verify that the warrant was still active as of May 
2007.

The Board's finding that an individual must have at least 
some knowledge of prosecution before he can be found to be 
fleeing from such is consistent with the interpretation by 
several federal courts of the essentially identical SSA 
fugitive felon provision.  In December 2005, the Second 
Circuit Court of Appeals found that under that statute, in 
order for a person to be fleeing prosecution:

Thus there must be some evidence 
that the person knows his 
apprehension is sought.  The 
statute's use of the words "to 
avoid prosecution" confirms that 
for 'flight' to result in a 
suspension of benefits, it must be 
undertaken with a specific intent, 
i.e. to avoid prosecution.

Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd. Cir. 2005).

In light of the above decision, the SSA issued a Notice of 
Social Security Acquiescence Ruling in April 2006.  See 71 
Fed. Reg. 17,551-17,552 (April 6, 2006).  The ruling noted 
the holding of the court and that the agency could not 
conclude that an individual was fleeing to avoid prosecution, 
custody, or confinement from the mere fact that there was an 
outstanding felony arrest warrant or similar order.  The 
agency said they would apply this decision to all SSA cases 
involving fugitive felon determinations in Connecticut, New 
York, and Vermont.  

As noted, here there is no evidence in this case that the 
veteran knew that his apprehension was sought.  See also 
Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066, (N.D. Cal. 
2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004) 
also finding that an intent to avoid prosecution was required 
for a fugitive felon finding under the SSA statute.  In both 
decisions, the district court found the SSA's interpretation 
that the mere presence of a warrant was sufficient to 
establish fugitive felon status was in contradiction to the 
underlying statute and regulations applicable to SSA 
benefits.

The Board finds that the same reasoning is applicable in this 
case.  The record does not show that the veteran received any 
notice that he was actually going to be prosecuted for the 
alleged assault.  Without such notice, there can be no 
finding that he engaged in the intentional act of "fleeing 
from prosecution".  

The Board is not charged with determining whether the veteran 
had engaged in criminal conduct but with only whether he may 
be considered a "fugitive felon" under controlling statute 
and regulation.  It is not shown that prior to July 2003 he 
was aware of the June 1987 warrant.  The evidence of record 
shows that the veteran was in the Los Angeles area, at least 
until November 1987, as he was examined by Dr. Webb on a 
number of occasions in 1987.  He relocated to Alabama in 
1988.

There is no reason to believe the veteran was not available 
for detention and arrest during his time in California.  
Although the sheriff's office was notified of the veteran's 
current status, there is no evidence that they have sought to 
enforce the warrant at any time.  Given the veteran's prior 
periods of incarceration, to include jail in 1988, it is 
reasonable to conclude that any outstanding arrest warrants 
would have been noticed at his times of release but none 
were.  

The veteran has clearly committed crimes and been 
incarcerated as punishment.  However, the evidence does not 
support a conclusion that he was a fugitive felon as the 
result of an intentional act of "flight from prosecution" 
necessary to establish fugitive felon status based on the 
warrant of June 1987.  Consequently, the veteran cannot be 
considered to have been a fugitive felon under the 
controlling statute and regulation.  

As the veteran is not shown to have been a fugitive felon 
from March 3, 2002, the termination of his nonservice-
connected disability pension benefits was not warranted.  


ORDER

The termination of VA nonservice-connected disability pension 
benefits from March 3, 2002, was not proper.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


